  

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and entered into
as of August 15, 2016, by Foothills Petroleum, Inc., a Nevada corporation
(“Company”) and Ritchie Lanclos (“Executive”), whose address is 3720 College
Park Drive #6308, The Woodlands, Texas 77384, with reference to the following:

 

A.           Company is an independent oil and gas exploration and production
company actively focused on acquiring producing properties in the Rocky Mountain
and Mid-Continent regions.

 

B.           Executive is a Petroleum Engineer with over 25 years’ of oil and
gas exploration and development experience.

 

C.           Company desires to employ and retain services of the Executive and
Executive desires to render his services to the Company on the terms and subject
to the conditions provided herein.

 

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth and for such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Company and Executive
hereby agree as follows:

 

1.At-Will Employment.

 

1.1          At-Will. Subject to the provisions of this Section 1.1,

 

(a)          Company hereby employs Executive and Executive accepts such
employment on an at-will basis which means that either party can terminate the
employment relationship at any time with or without cause. Executive’s start
date shall commence as soon as possible, but no later than August 15, 2016.

 

(b)          Executive’s employment with Company is contingent upon a successful
completion of a background screening and post-employment drug screen, along with
Executive’s ability to meet the requirements of the Immigration Reform and
Control Act (1996). In order to comply with this legal obligation, Executive
must provide proof of his eligibility to work legally in the United States of
America and complete an Employment Eligibility Verification form (I-9) within
three days of hire.

 

1.2          Probationary Period. Executive’s first ninety (90) days of
employment are on a trial basis and are considered a continuation of the
employment selection process. The ninety (90) day probationary period provides
the Company an opportunity to observe and evaluate the capacity of the
Executive, which includes the Executive’s ability satisfactorily to perform the
essential functions of his or her job; and to observe and evaluate the
Executive’s work habits and conduct, including attendance and the Executive’s
relationship with coworkers and superiors. During this probationary period, the
Company may terminate employment immediately, with or without cause and with or
without notice. Likewise, the Executive may also terminate his or her employment
with the Company at any time, with or without notice and with or without cause.
This 90 day probationary period is not a term of employment and is not intended,
nor does it, impact the at will nature of the relationship between the Company
and the Executive.

 

Initials: ________      _______  Executive     CompanyPage 1 of 27



 

 

2.Titles and Responsibilities; Exclusivity.

 

2.1          Title and Responsibilities.

 

(a)          Executive shall serve as Vice President of Exploration of the
Company and shall report to the Board of Directors (the “Board”) of the Company
or such other person or persons as may be designated by the Board. Executive
shall serve as part of the Exploration Division. The “Exploration Division”
shall consist of the Vice President of Exploration, Vice President of Geology &
Geophysical, and any other geologists and/or petroleum engineers subsequently
hired by the Company engaged in the exploration and development of hydrocarbons.
In addition to his direct duties to the Company, Executive shall as part of his
responsibilities under this Agreement also serve as an Executive Vice President
of Foothills Exploration, Inc., the parent of the Company ("Foothills"). In his
capacity as Vice President of Foothills he shall report to the board of
directors of Foothills or to such person as may be designated by that board.

 

(b)          Subject to applicable law and except to the extent (if at all) as
may be otherwise set forth herein, the “Articles” or “Bylaws” of Company (with
the Articles and Bylaws, the “Company Governing Documents”), Executive shall
have the roles and responsibilities for the Company, its parent and its
wholly-owned subsidiaries as set forth in Exhibit A, attached hereto and
incorporated herein by reference.

 

2.2          Exclusivity. Executive shall in good faith and consistent with his
ability, experience and talent perform his duties, and shall devote all of his
business time and efforts to the performance of such duties; provided, however,
that Executive may, so long as such activities do not interfere or conflict with
Executive’s duties hereunder, (a) devote time to his personal investments; (b)
serve on the boards of, and otherwise render services to, non-profit, civic,
charitable or political businesses or organizations; (c) serve on the boards of
for-profit businesses or organizations, so long as (i) any such business or
organization is not engaged in activities competitive with Company’s business,
(ii) Executive notifies Company in writing of each such board on which Executive
is serving and (iii) such business or organization fully indemnifies Executive
for his acts and omissions committed while serving as a director thereof; and
(iv) continue to provide services to those entities set forth on Exhibit B,
attached hereto (the “Approved Entities”) to the extent and limit that Executive
previously provided such services, but only to the extent the provision of such
services is not in conflict with, in derogation of or in interference with, in
any way, Executive’s duties and responsibility to the Company, as shall be
determined by Company (all of the foregoing clauses (i) through (iv) being, the
“Approved Activities”). Exhibit C attached to this Agreement shall also contain:
(v) holdings of at least 5% or more that Executive beneficially owns or controls
directly or indirectly in any company whose shares are eligible to trade in any
domestic or foreign securities market; (vi) any holding that Executive
beneficially owns or controls directly or indirectly in any other company or
enterprise; and shall also set forth (vii) all activities, work or consulting
not set forth on Exhibit B that Executive performs for others. Executive will
promptly notify the Board of the Company and the Board of Company of any changes
or modifications to the foregoing as they occur, but in any event not later than
fifteen (15) days thereafter (the foregoing clauses (v) through (vii) being, the
“Noticed Holdings and Payments”).

 

Initials: ________      _______  Executive     CompanyPage 2 of 27



 

 

3.          Compensation and Benefits. Company shall pay and/or provide the
following compensation and benefits to Executive during the term hereof, and
Executive shall accept the same as payment in full for all services rendered by
Executive, to or for the benefit of Company and of Foothills:

 

3.1          Annual Salary. Executive shall be paid an initial salary of Eighty
Four Thousand U.S. dollars ($84,000.00) per annum (the “Salary”). Company will
pay the Salary to Executive monthly in accordance with the payroll practices of
Company in effect from time to time. During the initial ninety (90) day
Probationary Period, Executive may be paid as an independent contractor, without
withholding or deduction of any kind and as such Executive shall be wholly
responsible for discharging all tax or other obligations associated therewith.

 

(a)          Executive’s Annual Salary shall be increased to one hundred twenty
thousand U.S. dollars ($120,000.00) per annum after the Company’s total net
daily oil and gas production has reached a minimum of seven hundred fifty (750)
barrels of oil equivalent per day (“BOEPD”) for at least one hundred twenty
(120) consecutive days, including production from all wholly-owned subsidiaries
and sister companies in which the Company or its parent, Foothills, owns at
least fifty percent ("50%) in interest. In addition, Executive will also be
provided with a mobile phone allowance of two hundred U.S. dollars ($200.00) per
month upon reaching this milestone.

 

(b)          Executive’s Annual Salary shall be increased to one hundred fifty
thousand U.S. dollars ($150,000.00) per annum following the Company’s total net
daily oil and gas production reaching a minimum of one thousand (1,000) BOEPD
for at least one hundred twenty (120) consecutive days, including production
from all wholly-owned subsidiaries and sister companies (as defined in (a)
hereinabove).

 

(c)          Executive’s Annual Salary shall be increased to one hundred eighty
thousand U.S. dollars ($180,000.00) per annum following the Company’s total net
daily oil and gas production reaching a minimum of one thousand five hundred
(1,500) BOEPD for at least one hundred twenty (120) consecutive days, including
production from all wholly-owned subsidiaries and sister companies (as defined
in (a) hereinabove). In addition, after reaching this production threshold,
Executive will also be provided with an automobile allowance of five hundred
U.S. dollars ($500.00) per month.

 

(d)          Future increases in Executive’s Annual Salary and/or additional
benefits to be offered to Executive shall be made at the Board’s sole discretion
based on Executive’s performance.

 

3.2          Restricted Stock Units. Executive, subject to the provisions of
paragraph 6.6 below, will be issued one hundred thousand (100,000) shares of
Restricted Stock Units (“RSU”) in Foothills, which will vest according to the
following schedule:

 

Initials: ________      _______  Executive     CompanyPage 3 of 27



 

 

(a)          20% vesting one hundred eighty (180) days following date of this
Agreement (90 days following the end of the Probationary Period);

 

(b)          20% vesting two hundred seventy (270) days following the date of
this Agreement (180 days following the end of the Probationary Period); and

 

(c)          60% vesting three hundred sixty five (365) days following the date
of this Agreement (275 days following the end of the Probationary Period).

 

3.3          Stock Options. Upon Company’s Board of Directors (the “Board”)
approval, Executive will be eligible to participate in Foothills's equity
incentive plan, once said plan has been developed, ratified and implemented by
the Board of Foothills for the benefit of executives and other employees of
Foothills, the Company and other subsidiaries. The strike price for any stock
options offered to the Executive under this equity incentive plan and their
vesting schedule will be determined and finalized upon approval by the Board of
Foothills and shall be based on the Executive’s official start date.

 

3.4          Division Wide Incentive Bonus for New Discoveries: For any new
discovery (i.e. wildcats) originating from the Exploration Division where the
total burden is 20% or less and where commercial quantities of hydrocarbons are
produced, a total overriding royalty interest of 2.5% will be granted and
assigned to the Exploration Division. “New Discovery” for purposes of this
agreement is defined as the first oil or gas well drilled in a new field. The
discovery well is the well that is drilled to reveal the actual presence of a
petroleum-bearing reservoir. Subsequent wells are called development wells. For
additional details, see Schedule 3.4, attached hereto and incorporated herein by
reference.

 

3.5          Division Wide Incentive Bonus for Other Company Projects: For other
in-house prospects or projects that the Company develops and that the
Exploration Division works on (i.e. spends a substantial amount of time
analyzing, and/or improving) during their tenure with the Company, an additional
bonus shall be paid as follows. If any newly drilled well, deemed to be a
"wildcat" well according to paragraph 3.4 above and for any new development well
drilled on Company acreage that produces commercial quantities of hydrocarbons
and the Company realizes net sales revenues equal to at least 65% of that well’s
actual AFE costs within 365 days of initial production (“IP”), then the
Exploration Division shall be entitled to receive a bonus in the amount of 5% of
that well’s actual total AFE costs.

 

(a)          Only new wells drilled in areas with “possible” reserves, as
defined by SEC reserve guidelines will qualify for this incentive. This bonus
shall be payable in cash and stock options – 10% of which will be payable in
cash and 90% of which will be payable in stock options. New wells drilled in
areas classified as “proved undeveloped” and “probable” by SEC reserve
guidelines do not qualify for this incentive and therefore no bonus shall not be
paid thereon.

 

(b)          To calculate the number of stock options being awarded for the
portion of this bonus payable in stock options, the 15 day moving average of the
Company’s closing common stock price, calculated on the 366th day following that
well’s IP date, shall be divided into the total bonus stock option compensation
being awarded.

 

Initials: ________      _______  Executive     CompanyPage 4 of 27



 

 

(c)          For purposes of this agreement “AFE Costs” shall mean the actual
costs incurred, which are itemized on the AFE form for that well. These costs
shall include all expenses incurred for drilling and completing a well through
to the tank batteries, pipeline or other point of sale. AFE Costs shall also
include lease acquisition costs, costs of location preparation, drilling rig,
work over rig, tools, drilling fluids, rental equipment, cementing,
transportation, consulting and support services, transportation, supervision,
tubulars, well head equipment, tank batteries, treaters, storage tanks, lines
and associated equipment. For additional details, see Schedule 3.5, attached
hereto and incorporated herein by reference.

 

3.6          Finders Bonus: Incentive on the Company’s Acquisition of Any
Producing Asset:

 

(a)          For any producing oil and/or natural gas assets acquired by the
Company (“Deals”), which is found by Executive, with a “Net Acquisition Price”
(defined as the actual price paid for an asset after deducting from the purchase
price all costs associated with the acquisition of such asset, including
commissions paid, expenses incurred in due diligence to approve the acquisition,
legal fees, finders' fees, financing costs, broker fees, administration fees,
transportation costs, and including any other normal incidental costs, except
taxes) up to $4,999,999, Executive shall be entitled to receive 2% of the Deal’s
Net Acquisition Price in cash compensation and 2% of the deal’s Net Acquisition
Price in stock options using the Company’s current 15-day moving average of the
Company’s closing common stock price, as calculated on the first business day
following the closing date of said Deal (“15-day Moving Average Stock Price”),
to calculate the number of bonus stock options being awarded.

 

(i)          One half of these bonus stock options will bear a strike price set
at the Company’s 15-day Moving Average Stock Price and one half of these options
will bear a strike price equal to 150% of the 15-day Moving Average Stock Price.

 

(ii)         All stock options granted to Executive under this Section 3.6 shall
be deemed fully vested upon thirty (30) days following the closing date of said
Deal and shall have a term of 60 months from the vesting date.

 

(b)          For Deals with a Net Acquisition Price between $5 million and
$9,999,999, Executive shall be entitled to receive a total of $100,000 in bonus
cash compensation and 1.5% of the Deal’s Net Acquisition Price in bonus stock
options using the Company’s 15-day Moving Average Stock Price to calculate the
number of stock options being awarded. One half of these bonus stock options
will bear a strike price set at the Company’s 15-day Moving Average Stock Price
and one half of these options will bear a strike price equal to 150% of the
current 15-day Moving Average Stock Price.

 

(c)          For Deals with a Net Acquisition Price between $10 million and
$19,999,999, Executive shall be entitled to receive a total of $100,000 in bonus
cash compensation and 1.0% of the Deal’s Net Acquisition Price in bonus stock
options using the Company’s 15-day Moving Average Stock Price to calculate the
number of bonus stock options being awarded. One half of these bonus stock
options will bear a strike price set at the Company’s current 15-day Moving
Average Stock Price and one half of these options will bear a strike price equal
to 150% of the current 15-day Moving Average Stock Price.

 

Initials: ________      _______  Executive     CompanyPage 5 of 27



 

 

(d)          For Deals with a Net Acquisition Price above $20 million, Executive
shall be entitled to receive a total of $200,000 in bonus cash compensation and
0.5% of the deal’s Net Acquisition Price in bonus stock options using the
Company’s 15-day Moving Average Stock Price to calculate the number of stock
options being awarded. One half of these bonus stock options will bear a strike
price set at the Company’s current 15-day Moving Average Stock Price and one
half of these options will bear a strike price equal to 150% of the current
15-day Moving Average Stock Price. For additional details, see Schedule 3.6,
attached hereto and incorporated herein by reference.

 

3.7          Benefits Package. Executive shall be entitled to the following
benefits after completion of the initial ninety (90) day Probationary Period, as
described in Section 1.2 above:

 

(a)          Two (2) weeks paid vacation annually, which is based on an accrual
basis. During the 90 day Probationary Period, Executive will not earn vacation
benefits. During the remaining nine (9) months of the first year of employment,
Executive will earn two weeks (10 work days) of paid vacation. Earned vacation
can be taken after twelve (12) months of continuous employment. Earned vacation
leave cannot be taken before it is accrued and approved. Executive is encouraged
to use vacation benefits in the fiscal year in which vacation is earned, however
a maximum of one week paid vacation may be carried over from one calendar year
to the next. Vacation may be taken in half-day increments of time. Cash
compensation for earned vacation days is generally not allowed, unless an
exception is approved by the Board at its sole discretion. Upon termination,
unused earned vacation will be paid in a lump sum in Executive’s final paycheck.

 

(b)          Paid sick time – not to exceed five (5) days per year

 

(c)          Six (6) paid holidays per calendar year as detailed in Schedule
3.7, attached hereto.

 

(d)          Group health insurance for Executive paid with employer
contributions

 

(e)          With the exception of the initial ninety (90) day Probationary
Period, all compensation payable to Executive hereunder shall be subject to such
withholdings and deductions as Company is from time to time required to make
pursuant to law, governmental regulations or order. All items covered in this
Section 3.7 are subject to change on an annual basis, except that the bonus
incentive program is made available at the discretion of the Board and may be
changed or modified by the Board at any time at its sole discretion and without
prior notice to Executive.

 

3.8          Acceptance Bonus. Executive shall be paid the sum of Ten Thousand
U.S. Dollars ($10,000.00) as an Acceptance Bonus, which shall become due and
payable within ten (10) business days of Acceptance by executing the final draft
of this Agreement.

 

Initials: ________      _______  Executive     CompanyPage 6 of 27



 

 

4.Representations and Warranties.

 

4.1          Executive represents and warrants to Company that:

 

(a)          Executive is under no contractual or other restriction or
obligation, which is inconsistent with the execution of this Agreement, the
performance of his duties hereunder, or the other rights of Company or
hereunder;

 

(b)          Executive is under no physical or mental disability that would
hinder the performance of his duties under this Agreement, and

 

(c)          this Agreement constitutes the valid and binding obligation of
Executive, enforceable by Company and against Executive in accordance with its
terms (subject to laws in effect with respect to creditors’ rights generally and
applicable principles relating to equitable remedies).

 

4.2          Company represents and warrants to Executive that:

 

(a)          the execution and delivery of this Agreement by Company and the
performance of its obligations hereunder have been duly authorized by Company
and no further action on Company’s part is necessary to authorize this Agreement
and the performance of such obligations, and

 

(b)          this Agreement constitutes the valid and binding obligation of
Company, enforceable by Executive against Company in accordance with its terms
(subject to laws in effect with respect to creditors’ rights generally and
applicable principles relating to equitable remedies).

 

5.Insurance and Indemnification.

 

5.1          Indemnification. Company shall indemnify Executive and hold him
harmless from and against any and all costs, expenses, losses, claims, damages,
obligations or liabilities (including actual attorneys’ fees and expenses)
arising out of or relating to any acts, or omissions to act, made by Executive
on behalf of or in the course of performing services for Company to the full
extent permitted by the Company to other officers and directors as in effect on
the date of this Agreement, provided that the indemnity afforded by the Company
shall never be greater than that permitted by applicable law. If any claim,
action, suit or proceeding is brought, or claim relating thereto is made,
against Executive with respect to which indemnity may be sought against Company
pursuant to this section, Executive shall notify Company in writing thereof, and
Company shall have the right to participate in, and to the extent that it shall
wish, in its discretion, assume and control the defense thereof, with counsel
satisfactory to Executive.

 

6.Termination.

 

6.1          Termination by Company without Cause. Company may terminate
Executive’s employment with or without Cause (as defined in Section 6.2 below)
at any time during the period of Executive’s employment. If Company terminates
Executive’s employment without Cause, Company shall, immediately after the
Termination Date (as defined in Section 6.6 below), continue to pay to Executive
his Salary for a period of three (3) months following such termination and his
pro-rated bonus through the balance of the calendar year in which such
termination of Executive occurs ("Severance Payments"), unless such termination
shall occur during the 90-day Probationary Period. Severance Payments made to
Executive shall be in addition to any other benefits earned by Executive or to
which Executive was entitled prior to such termination without Cause including
pro-rated bonus.

 

Initials: ________      _______  Executive     CompanyPage 7 of 27



 

 

6.2          Termination for Cause. Termination for “Cause” shall mean
termination because of Executive’s:

 

(a)          willful misconduct, gross negligence or habitual neglect in the
performance of his duties under this Agreement;

 

(b)          conviction for any felony involving fraud, dishonesty or moral
turpitude;

 

(c)          breach of any material provision of this Agreement that remains
uncured five (5) days following receipt by Executive from Company of written
notice thereof, unless such breach is of a kind not susceptible to cure within
such five (5) day period, in which case Executive shall have used his
commercially reasonable effort to commence cure of such breach within such five
(5) day period and shall have cured such breach no later than the thirtieth
(30th) day following receipt by Executive of such written notice;

 

(d)          material violation of Company’s policies, the violation of which by
other management employees would be grounds for termination of such other
management employees, and that remains uncured five (5) days following receipt
by Executive from Company of written notice thereof;

 

(e)          conviction by, or entry of a plea of guilty or nolo contendere in,
a court of competent and final jurisdiction for any felony, which would
materially and adversely interfere with Executive’s ability to perform his
services under this Agreement;

 

(f)          perpetration of an intentional and knowing fraud against or
affecting Company or Foothills, or any customer, agent, or employee thereof, or

 

(g)          dishonesty, moral turpitude, fraud or misrepresentation with
respect to his material duties under this Agreement. For purposes hereof, no act
or failure to act on Executive’s part shall be “willful” unless done or omitted
not in good faith and without actual belief that the action or omission was in
the best interest of Company.

 

(h)          Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to him a notice of termination which shall include a statement to the effect
that Executive was guilty of conduct justifying termination for Cause and
specifying the particulars thereof in detail.

 

(i)          Executive shall not receive compensation or other benefits for any
period after termination for Cause, which have not vested or been earned as of
the Termination Date. Executive shall have the right to receive compensation or
other benefits, which have already vested or been earned as of the Termination
Date for Cause, unless payment of such compensation or benefits is expressly
prohibited by the terms of any plan, program or agreement governing such
compensation or benefits.

 

Initials: ________      _______  Executive     CompanyPage 8 of 27



 

 

6.3          Termination by Executive. If Executive terminates his employment
with Company and Executive has not violated any other provision of this
Agreement or Executive’s employment is terminated as a result of his death,
Company shall pay to Executive, or in the event of his death, his beneficiary or
beneficiaries or his estate, as the case may be, the Salary and prorated annual
bonus, less taxes required to be withheld and other applicable withholdings,
earned but unpaid pursuant to Sections 3.1 or 3.5 hereof through the Termination
Date and the value of any earned but unused vacation time due to Executive at
the Termination Date. Any such payments due Executive, under this Section 6.3
shall be paid on the Termination Date, unless the termination of Executive's
employment was due to his death, in which case, such payment shall be made no
later than thirty (30) days after the Termination Date. Executive, or, in the
event of Executive's death, Executive's beneficiary or beneficiaries, shall not
have the right to receive compensation or other benefits for any period after
the Termination Date, which have not vested or been earned as of the Termination
Date. Executive, or, in the event of Executive's death, Executive's beneficiary
or beneficiaries, shall have the right to receive compensation or other benefits
which have already vested or been earned as of the Termination Date, unless
payment of such compensation or benefits is expressly prohibited by the terms of
any plan, program or agreement governing such compensation or benefits.

 

6.4          Termination for Disability. If Executive becomes subject to a
mental or physical condition that, in the opinion of the Board, with or without
reasonable accommodation, renders Executive unable or incompetent to carry out
his work responsibilities or duties, which Executive had at the time such
condition was incurred, (a) which has existed for at least 45 days and (b) which
in the opinion of a physician selected by the Board may be expected to last for
an indefinite duration or for a duration in excess of three (3) months (a
“Disability”), Company may terminate Executive’s employment hereunder as of the
Termination Date specified in a written notice of termination from Company to
Executive. If Executive’s employment is terminated by Company pursuant to this
Section 6.4, Company promptly following the Termination Date shall pay to
Executive, less taxes required to be withheld and other applicable withholdings,
the Salary through the Termination Date and any earned but unused vacation time
due to Executive at the Termination Date. In addition, Executive shall be
entitled to receive benefits based on Company’s applicable disability plans then
in effect, however nothing set forth herein shall obligate the Company to
establish any such disability plan. Executive shall not have the right to
receive compensation or other benefits for any period after the Termination Date
which have not vested or been earned as of the Termination Date. Executive shall
have the right to receive compensation or other benefits which have already
vested or been earned as of the Termination Date, unless payment of such
compensation or benefits is expressly prohibited by the terms of any plan,
program or agreement governing such compensation or benefits.

 

6.5          Termination Date. Any termination of Executive’s employment
hereunder pursuant to this Article 6, other than a termination as a result of
Executive’s death, shall be effected by written notice of termination. Any
written notice of termination shall indicate the specific termination provision
in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provisions so indicated. The effective date of any such
termination (the “Termination Date”) shall be as follows: in the event of a
termination due to Executive’s death, the date of such death. In the event of
termination for any reason other than Executive’s death, the date specified in
the written notice of termination, which in no event shall be prior to the date
of delivery of such notice.

 

Initials: ________      _______  Executive     CompanyPage 9 of 27



 

 

6.6          RSU’s Repurchase on Termination. Upon termination of Executive's
employment for any reason within thirty (30) months after start of employment,
the Company may, but shall not be obligated to re-purchase all or any portion of
such RSU’s as have vested for sixty six and one half cents ($0.665) per share.
Should the Company seek to exercise this option to repurchase, it shall give
Executive (or, in event of termination caused by Executive's death, to executor
or administrator or other representative of Executive) not more than two (2)
week's written notice after any such termination of employment that Company is
exercising its option to purchase all or such portion of the RSU’s as are set
forth in the notice and the Company shall no later than thirty (30) days
thereafter tender full payment for the RSU’s being purchased against delivery of
the share certificate(s) evidencing the RSU's. Executive acknowledges that the
RSU’s are restricted securities within the meaning of the federal securities
laws and may not be sold or transferred, absent registration or an available
exemption from registration under federal securities laws. The certificate(s)
evidencing the RSU shares will bear standard federal securities legends that are
appropriate for unregistered, restricted securities and will reference the
Company's right to repurchase the shares in accord with the terms of this
paragraph 6.6.

 

7.Confidentiality.

 

7.1          Nondisclosure. Executive acknowledges that in the course of
employment with Company, Executive will have access to and will learn
confidential information concerning Company, Foothills and their affiliates
Foothills and the affiliates of both Foothills and of the Company are
collectively hereinafter referred to as "Affiliates"). Confidential information
includes, but is not limited to:

 

(a)          information about customers and suppliers of the Company and
Affiliates, the terms and conditions under which Company, or Affiliates deal
with customers and suppliers, pricing information, financing arrangements,
research materials, manuals, computer programs, techniques, data, marketing
plans and tactics, technical information, lists of asset sources, the processes
and practices of Company, and Affiliates, all information contained in
electronic or computer files, all financial information, salary and wage
information, and any other information that is designated in writing by Company,
or Affiliates as confidential or that Executive knows or should know is
confidential;

 

(b)          information provided by third parties that Company or any
Affiliates is obligated to keep confidential; and

 

(c)          all other proprietary information of Company, or of any Affiliates.
Executive acknowledges that all confidential information is and shall continue
to be the exclusive property of Company and of Affiliates, whether or not
prepared in whole or in part by Executive and whether or not disclosed to or
entrusted to Executive in connection with employment by Company or
responsibilities undertaken on behalf of Affiliates. Executive agrees not to
disclose confidential information, directly or indirectly, under any
circumstances or by any means, to any third persons without the prior written
consent of Company. Executive agrees that he will not copy, transmit, reproduce,
summarize, quote, or make any commercial or other use whatsoever of confidential
information, except as may be necessary to perform work done by Executive for
Company or for Affiliates. Executive agrees to exercise the highest degree of
care in safeguarding confidential information against loss, theft or other
inadvertent disclosure and agrees generally to take all steps necessary or
requested by Company or Foothills to ensure maintenance of the confidentiality
of the confidential information. Executive agrees in addition to the specific
covenants contained herein to comply with all of Company’s policies and of
Foothills' policies and procedures for the protection of confidential
information.

 

Initials: ________      _______  Executive     CompanyPage 10 of 27



 

 

7.2          Exclusions. Section 7.1 above shall not apply to the following:

 

(a)          information previously, now or hereafter voluntarily disseminated
by Company or Affiliates to the public or which otherwise becomes part of the
public domain through lawful means;

 

(b)          information known to Executive prior to Executive’s employment with
Company;

 

(c)          information received by Executive from third parties not known by
Executive to be subject to a confidentiality agreement with Company, or
Affiliates; or

 

(d)          information which is not principally derived from the business
plans and activities of Company, or Affiliates.

 

7.3          Confidential Proprietary and Trade Secret Information of Others.
Executive represents that he has disclosed to Company any agreement to which
Executive is or has been a party regarding the confidential information of
others and Executive understands that Executive’s employment by Company will not
require Executive to breach any such agreement. Executive will not disclose such
confidential information to Company nor induce Company to use any trade secret
proprietary information received from another under an agreement or
understanding prohibiting such use or disclosure.

 

7.4          No Unfair Competition. Executive hereby acknowledges that the sale
or unauthorized use or disclosure of any of Company’s or of Affiliates'
confidential information (as described in Section 7.1 above) obtained by
Executive by any means whatsoever, at any time before, during, or after the Term
shall constitute unfair competition. Executive shall not engage in any unfair
competition with Company, Foothills or Affiliates either during his employment
at the Company or at any time thereafter.

 

8.Company’s Ownership in Employee’s Work.

 

8.1          Company’s Ownership. Executive agrees that all inventions,
discoveries, improvements, trade secrets, formulae, techniques, processes, and
know-how, whether or not patentable, and whether or not reduced to practice,
that are conceived or developed during Executive’s employment with Company,
either alone or jointly with others, that are conceived or developed on
Company’s time shall be owned exclusively by Company, and Executive hereby
assigns to Company all Executive’s right, title, and interest in all such
intellectual property. Executive agrees that Company shall be the sole owner of
all domestic and foreign patents and all rights pertaining thereto, and
Executive further agrees to execute all documents that Company reasonably
determines to be necessary or convenient for use in applying for, prosecuting,
perfecting, or enforcing patents or other intellectual property rights,
including, without limitation, the execution of any assignments, patent
applications, or other documents that Company may reasonably request. This
provision is intended to apply only to the extent permitted by applicable law.

 

Initials: ________      _______  Executive     CompanyPage 11 of 27



 

 

8.2          Return of Company’s Property and Materials. Upon termination of
employment with Company, Executive shall promptly thereafter deliver to Company
all Company property and materials that are in Executive’s possession or
control, including all of the information described as confidential information
pursuant to this Agreement and including all other information relating to any
inventions, discoveries, improvements, trade secrets, formulae, processes, or
know-how of Company.

 

8.3          Ventures. If Executive, during employment with Company, is engaged
in or associated with the planning or implementation of any project, program, or
venture involving Company and any third parties, all rights in the project,
program, or venture shall belong to Company, and Executive shall not be entitled
to any interest therein or to any commission, finder's fee, or other
compensation in connection therewith other than the salary and other benefits to
be paid or provided to Executive as provided in this Agreement.

 

9.          General Relationship. Executive shall be considered an employee of
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

 

10.Non-Solicitation.

 

10.1        Executive agrees, in consideration of Company agreeing to obligate
itself to make the Severance Payments on the terms and subject to the conditions
set forth herein, Executive, except as may be otherwise expressly set forth
herein, will not during the Restricted Period (as defined below):

 

(a)          directly or indirectly solicit any Person who is a current or
prospective customer of Company in respect of any Restricted Business (as
defined below), except on behalf of Company; or

 

(b)          induce or attempt to induce any employee of Company to terminate
his or her association with Company, or, except on behalf of Company, solicit
any such employee as an independent contractor, employee or other service
provider.

 

(c)          For purposes hereof, “Restricted Business” means, collectively, the
businesses engaged in by the Company as of the date hereof or during the period
of Executive’s employment and, “Restricted Period” means the period starting
with such date as Executive’s employment hereunder is terminated for any reason
and ending twelve (12) months from such termination.

 

Initials: ________      _______  Executive     CompanyPage 12 of 27



 

 

11.Miscellaneous.

 

11.1        Entire Agreement. This Agreement sets forth the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
existing agreements between them concerning such subject matter.

 

11.2        No Assignment. This Agreement may not be assigned by Company or
Executive without the prior written consent of the other party and Company
(which consent may be granted or withheld by such Person in its sole and
absolute discretion), and any attempt to assign rights and duties without such
written consent shall be null and void and of no force and effect. Subject to
the preceding sentence, this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

 

11.3        Survival. The covenants, agreements, representations and warranties
contained in or made pursuant to this Agreement shall survive Executive’s
termination of employment, irrespective of any investigation made by or on
behalf of any party.

 

11.4        Third Party Beneficiaries. This Agreement does not create, and shall
not be construed as creating, any rights enforceable by any Person not a party
to this Agreement.

 

11.5        Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

 

11.6        Section Headings. The headings of the several sections in this
Agreement are inserted solely for the convenience of the parties and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.

 

11.7        Notices. All notices and other communications required or permitted
under this Agreement shall be in writing, served personally on, telecopied, sent
by courier or other express private mail service, or mailed by certified,
registered or express United States mail postage prepaid, and shall be deemed
given upon receipt if delivered personally, telecopied, or sent by courier or
other express private mail service, or if mailed when actually received as shown
on the return receipt. Notices shall be addressed as follows:

 

(a)If to Company, to:

 

Attn: CEO

Foothills Petroleum, Inc.

633 17th Street, Suite 1700-A

Denver, Colorado 80202

Fax: (720) 449-7479

 

With a copy (not constituting notice) to:

 

Aaron A. Grunfeld

Law Offices of Aaron A. Grunfeld & Associates

11111 Santa Monica Boulevard - Suite 1840

Los Angeles, Califotnia 90025

 

Initials: ________      _______  Executive     CompanyPage 13 of 27



 

 

(b)If to Executive, to:

 

Ritchie Lanclos

3720 College Park Drive, #6308

The Woodlands, Texas 77384

Fax: ________________

 

Either party may change its address for purposes of this Section by giving to
each other, in the manner provided herein, a written notice of such change.

 

11.8        Severability. All sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
sections, clauses or covenants were not contained herein.

 

11.9        Applicable Law. This Agreement is made with reference to the laws of
the State of Colorado, shall be governed by and construed in accordance
therewith, and any court action brought under or arising out of this Agreement
shall be brought in any competent court within the State of Colorado, County of
Denver, or such other courts in the State of Colorado wherein the principal
place of business of Company is located.

 

11.10       Arbitration. The parties hereto agree that any and all disputes,
claims or controversies arising out of or relating to this Agreement that are
not resolved by mutual agreement shall be submitted to final and binding
arbitration before JAMS/ENDISPUTE, or its successor, pursuant to the United
States Arbitration Act, 9 U.S.C. Sec. 1 et seq. Either party may commence the
arbitration process called for in this Agreement by filing a written demand for
arbitration with JAMS/ENDISPUTE, with a copy to the other party. The arbitration
will be conducted in accordance with the provisions of JAMS/ENDISPUTE’s
Comprehensive Arbitration Rules and Procedures in effect at the time the demand
for arbitration is filed. The parties will cooperate with JAMS/ENDISPUTE and
with one another in selecting an arbitrator from JAMS/ENDISPUTE’s panel of
neutrals, and in scheduling the arbitration proceedings. The parties covenant
that they shall participate in the arbitration in good faith, provided that
Company shall pay costs of the arbitration. The provisions of this Section 11.10
may be enforced, consistent with Section 11.9, by any court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys’ fees, to be paid by the party
against whom enforcement is ordered. All arbitration proceedings shall be held
in Denver, Colorado.

 

11.11         Attorneys’ Fees. If any legal action, arbitration or other
proceeding is brought for the enforcement of this Agreement, or because of any
alleged dispute, breach, default or misrepresentation in connection with this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs it incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.

 

Initials: ________      _______  Executive     CompanyPage 14 of 27



 

 

11.12       Gender. Where the context so requires, the use of the masculine
gender shall include the feminine and/or neuter genders and the singular shall
include the plural, and vice versa, and the word “person” shall include any
corporation, firm, partnership or other form of association.

 

11.13       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

11.14       Amendments; Waivers. This Agreement may be amended, supplemented or
changed, and any provision hereof may be waived, only by a written instrument
making specific reference to this Agreement signed by (a) the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought,
and (b) the Company. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party hereto or Company, shall be deemed to
constitute a waiver by the Person taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by
any party hereto and/or Company of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. No failure on the part
of any party hereto and/or Company to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Person
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Initials: ________      _______  Executive     CompanyPage 15 of 27



 

 

[SIGNATURE PAGE FOLLOWS]

 

Initials: ________      _______  Executive     CompanyPage 16 of 27



 

 

SIGNATURE PAGE

 

TO

 

EXECUTIVE EMPLOYMENT AGREEMENT – RITCHIE LANCLOS

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth.

 

  COMPANY               By: /s/                       B.P. Allaire      
Its:  President & COO       EXECUTIVE       /s/   Ritchie Lanclos

 

Initials: ________      _______  Executive     CompanyPage 17 of 27



 

 

EXHIBIT A

 

Job Description: Vice President of Exploration

 

1)Prospect Generation & Maturation

 

2)Land/Lease Acquisitions

 

3)Economic Modeling (Exploration)

 

4)Portfolio Management

 

5)Drill Ready Location Permits

 

6)Reserve Bookings & Tracking

 

7)Production Performance Analysis

 

8)Property Acquisitions and Divestitures (A&D)

 

9)Marketing Exploration Deals

 

10)Internal Peer Reviews

 

11)Third Party Audits

 

12)Year End Reserve Report

 

1)Prospect Generation & Maturation

 

·Work closely with VP of Geology & Geophysical to generate resource
distributions (P90, P50 & P10) for all Company exploration prospects. Includes
developing geologic and engineering risk assessment determinations;

 

·Land assessment relative to prospect acreage. Coordinate with Land group to
ensure proper strategy required to acquire necessary mineral rights via
acquisitions, trades, farm-out and/or lease sale bidding;

 

·Prepare necessary documentation to assist the successful execution of each
prospect and coordinate with Foothills Board of Directors.

 

2)Land / Lease Acquisitions

 

·Oversee and manage Land team in any structured deals to include acquisitions,
lease bids and farmout agreements;

 

·Prepare/oversee any economic modeling required to properly evaluate deals
generated in-house or outside deals.

 

3)Economic Modeling (Exploration)

 

·Conduct internal reserve and economic evaluation of acquisition, drilling,
recompletion, and workover opportunities utilizing appropriate economic and
engineering applications;

 

Initials: ________      _______  Executive     CompanyPage 18 of 27



 

 

·Prepare/oversee all exploration, appraisal and/or development risked economic
modeling on in-house generated and outside generated prospects;

 

·Manage work flow for Engineering team to ensure highest level of technical
assessment;

 

·Prepare/oversee risked economic PhdWin1-based analysis using resource
distributions generated during "Prospect Generation and Maturation" phase;

 

·Ensure property capital costs for drilling, completion, facilities, oil/gas
price forecast (as determined by Foothills corporate pricing scenario) are used
in addition to operating expenses and any marketing based deductions based on
analogy where actual data is not available.

 

4)Portfolio Management

 

·Coordinate the economic and reservoir evaluation of existing assets, and
actively participate in the development and execution of investment
opportunities;

 

·Develop and ensure timely execution of field exploitation plans for existing
assets;

 

·Manage exploration portfolio of prospects using a dynamic economic model to
help rank prospects according to ROI, NPV, etc.; Coordinate financial models
with Foothills Board of Directors;

 

·Ensure all exploration prospects included in the portfolio are kept "evergreen"
in regard to Geology and Geophysical updates, oil/gas pricing forecasts, capital
costs, promotes, overrides, etc.; Coordinate all changes with Foothills
corporate group.

 

5)Drill Ready Location Permits

 

·Prepare/oversee all drilling permits and coordinate with Geology and
Geophysical, Land and Permitting group;

 

·Coordinate all outside generated drilling permits to ensure Foothills is in
agreement with scope and outcomes;

 

·Prepare/oversee in-house generated drilling permit documentation to comply with
State and Federal onshore and offshore regulations; Coordinate with Foothills
Board of Directors.

 

6)Reserve Bookings and Tracking

 

·Prepare/oversee all proved and probable reserve determinations based on
exploration commercial discoveries, property acquisitions and reserve updates as
necessary;

 

·Manage/oversee PhdWin1 database of proved and probable reserves to ensure
compliance with SEC reserve criteria; Coordinate data transfer with Foothills
Board of Directors.

 

·Manage proper documentation of reserve bookings necessary for proper annual
third party auditing.

 

Initials: ________      _______  Executive     CompanyPage 19 of 27



 

 

7)Production Performance Analysis

 

·Utilize surveillance tools to monitor production and injection performance;
Make recommendations as necessary to maximize value/efficiency;

 

·Recommend necessary cased hole logs and/or surveys to monitor production and
assist in recomplete/workover/flow optimization recommendations;

 

·Oversee reserve updates based on production performance using classical methods
such as decline curves, material balance, etc.;

 

·Oversee production performance reserve updates on non-operated properties to
ensure data collection from partners is accurate and complete.

 

8)Property Acquisitions and Divestitures (A&D)

 

·Attend data rooms for acquisition candidates as directed by Foothills corporate
team.  Collect necessary data needed to prepare an accurate financial model
representative of the property reserve potential;

 

·Oversee proved and probable reserve assessments necessary to generate a
financial model.  This includes economic sensitivities to determine minimal
offering price which includes economic sensitivities;

 

·Prepare/manage necessary financial models for acquisition and divestiture deals
as requested.  Coordinate results with Foothills Board of Directors.

 

9)Marketing Exploration Deals

 

·Oversee all meetings with potential partners via Land group to sell working
interest portion of prospects as directed by Foothills Board of Directors;

 

·Coordinate with Geology and Geophysical group to ensure all necessary mapping
and documentation is prepared in a timely fashion to show deals;

 

·Coordinate with Vice President of Geology and Geophysical regular visits to
establish strong investor relations and partnerships with client base.

 

10)Internal Technical Peer Reviews

 

·Establish in-house technical peer reviews on all exploration prospects upon
completion of engineering & geological work

 

·Prepare guidelines necessary to asses all engineering and geological risk.
 Assess if any risk mitigation technical work can be performed.  Document all
technical data compilation and results

 

Initials: ________      _______  Executive     CompanyPage 20 of 27



 

 

11)Third Party Audits

 

·Coordinate third party audits of proved reserve bookings at minimum yearly but
also as directed by Foothills Board of Directors.

 

12)Year End Reserve Report

 

·Complete budgeting, forecasting, and reserve/economic analysis for year-end
reserve reporting on existing assets;

 

·Manage year end proved reserve report which would include any new drilling
successes, production performance updates, A&D transactions, capital costs
changes, etc.;

 

·Coordinate final report with Foothills Board of Directors.

 

1PHDWin is a full-featured, completely integrated economics and decline curve
software package that offers a complete solution to manage, organize, and
evaluate reserves and economics.

 

Initials: ________      _______  Executive     CompanyPage 21 of 27



 

 

EXHIBIT B

 

Approved Entities & Activities

 

Initials: ________      _______  Executive     CompanyPage 22 of 27



 

 

EXHIBIT C

 

Holdings of 5% or More

 

Initials: ________      _______  Executive     CompanyPage 23 of 27



 

 

SCHEDULE 3.4

 

Division Wide Incentive Bonus for New Discoveries

 

In order to qualify for Division-Wide Incentive Bonus for New Discoveries
detailed in Section 3.4, Executive must submit a detailed description of the
project via email to the Board or such other person or persons as may be
designated by the Board, and a written declaration describing the project they
are working on, details of the project, start date, other team members working
on the project (if any) and the project’s end goals. In the event more than one
party files a written declaration per the above for the same project, precedence
will be given based on the timing of submission of such written declaration.

 

Some assets or projects may automatically be disqualified from this bonus
incentive if other Company executives or directors are already working on the
same project.

 

The VP of Exploration and VP of Geology & Geophysical shall submit
recommendations to the Compensation Committee of the Board for the distribution
and allocation of these division-wide bonus incentives amongst members of that
division and the Compensation Committee of the Board shall approve these
recommendations. In the event of any dispute regarding the division and
distribution of this incentive bonus amongst members of the Exploration
Division, the Compensation Committee of the Board shall make a final
determination.

 

For Executive to be eligible to receive the division wide bonus incentives
described in Section 3.4, Executive must remain continuously employed by the
Company for a period of 90 days following any New Discovery. Should Executive’s
employment with the Company be terminated, whether for Cause or without Cause,
prior to such date, then Executive shall forfeit any bonus incentives due to
them.

 

Initials: ________      _______  Executive     CompanyPage 24 of 27



 

 

SCHEDULE 3.5

 

Division Wide Incentive Bonus for Other Company Projects

 

In order to qualify for Division-Wide Incentive Bonus for Other Company Projects
detailed in Section 3.5, Executive must submit a detailed description of the
project via email to the Board or such other person or persons as may be
designated by the Board, and a written declaration describing the project they
are working on, details of the project, start date, other team members working
on the project (if any) and the project’s end goals. In the event more than one
party files a written declaration per the above for the same project, precedence
will be given based on the timing of submission of such written declaration.

 

Some assets or projects may automatically be disqualified from this bonus
incentive if other Company executives or directors are already working on the
same project.

 

The VP of Exploration and VP of Geology & Geophysical shall submit
recommendations to the Compensation Committee of the Board for the distribution
and allocation of these division-wide bonus incentives amongst members of that
division and the Compensation Committee of the Board shall approve these
recommendations. In the event of any dispute regarding the division and
distribution of this incentive bonus amongst members of the Exploration
Division, the Compensation Committee of the Board shall make a final
determination.

 

For Executive to be eligible to receive the division wide bonus incentives
described in Section 3.5, Executive must remain continuously employed by the
Company for a period of at least 366 days following that well’s IP date, which
is the dated used to calculate the 15-day Moving Average Stock price for the
calculation of stock options to be awarded under this incentive. Should
Executive’s employment with the Company be terminated, whether for Cause or
without Cause, prior to such date, then Executive shall forfeit any bonus
incentives for other company projects due to them.

 

Initials: ________      _______  Executive     CompanyPage 25 of 27



 

 

SCHEDULE 3.6

 

Finders Bonus Incentives

 

For purposes of this Agreement, “Found” shall mean any Deals sourced by
executive or through executive’s network exclusively, which shall be documented
with a written declaration in the form of an email sent to the Board or such
other person or persons as may be designated by the Board, introducing the Deal
as a Deal sourced exclusively by them or in the case of Deals sourced jointly by
Executive and another member of the Exploration Division, as a deal sourced
jointly with the other member or members identified in the declaration.

 

In the event more than one party files a written declaration per the above for
the same project, precedence will be given based on the timing of submission of
such written declaration and the nature of relationship with the seller. The
Compensation Committee of the Board may decide to split or allocate this bonus
incentive at its sole discretion.

 

Some assets or projects may automatically be disqualified from this bonus
incentive if the assets are located in a working area where the Company already
has a strategic roll-up plan in place and/or if other Company executives or
directors are already working on the same asset or project.

 

Initials: ________      _______  Executive     CompanyPage 26 of 27



 

 

SCHEDULE 3.7

 

Paid Holidays

 

2016 Holidays

 

Day   Date   Holiday Friday   January 1   New Year's Day Monday   May 30  
Memorial Day Monday   July 4   Independence Day Monday   September 5   Labor Day
Thursday   November 24   Thanksgiving Day Monday   December 26**   Christmas Day

 

2017 Holidays        

 

Day   Date   Holiday Monday   January 2*   New Year's Day Monday   May 29  
Memorial Day Tuesday   July 4   Independence Day Monday   September 4   Labor
Day Thursday   November 23   Thanksgiving Day Monday   December 25   Christmas
Day

 

Holiday Calendar

 

Holiday   Official Date New Year's Day   January 1 Memorial Day   Last Monday in
May Independence Day   July 4 Labor Day   First Monday in September Thanksgiving
Day   4th Thursday in November Christmas Day   December 25

 

Initials: ________      _______  Executive     CompanyPage 27 of 27

